Citation Nr: 0718934	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  92-55 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of a lumbar 
laminectomy, to include consideration as being secondary to 
service connected lumbar paravertebral myositis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) San Juan Regional Office (RO).  The 
Board denied the service connection claim in a decision of 
August 2005.  The veteran subsequently appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 2006, the Secretary of Veterans Affairs (Secretary) 
and the veteran, through his attorney, filed a Joint Motion 
to vacate the Board's decision and remand the case to the 
Board for further action.  The Court granted that motion 
later in October 2006.  The case has now been returned to the 
Board for further action consistent with the terms of the 
Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has previously been granted service connection 
for lumbar paravertebral myositis, rated as 10 percent 
disabling.  He now seeks service connection for residuals of 
a lumbar laminectomy.  

In the Joint Motion of October 2006, the parties indicated 
that there were questions as to whether the VA had satisfied 
the duty to assist the veteran with the development of 
evidence.  The parties noted that during an October 2001 
hearing, the veteran had testified that he went to a VA 
hospital in New York in 1970.  The parties stated that the 
record in this case did not include evidence of any effort by 
the VA to determine whether there were records from this 
visit, and the VA hearing officer did not attempt to clarify 
the issue or recommend submission of any VA hospital records 
from 1970.  

The Board has noted that the evidence which is already of 
record includes a VA record dated in June 1970 which reflects 
that the veteran reported a complaint of having back pain for 
two years.  However, the record does not reflect the location 
of the facility at which the veteran was seen.  This is 
possibly the record for the hospital visit to which the 
veteran referred in his testimony, but it is unclear.  In 
light of the foregoing, the Board concludes that efforts 
should be made to attempt to obtain records from the VA 
hospital in New York where the veteran reportedly went in 
1970.  The duty to assist is particularly applicable to 
records which are known to be in the possession of the 
Federal Government.  See Counts v. Brown, 6 Vet. App. 473 
(1994).  VA will make as many requests as are necessary to 
obtain relevant records from a Federal department or agency.  
These records include but are not limited to military 
records, including service medical records; medical and other 
records from VA medical facilities; records from non-VA 
facilities providing examination or treatment at VA expense; 
and records from other Federal agencies, such as the Social 
Security Administration.  VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  38 C.F.R. § 3.159 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he clarify whether June 2, 
1970, was the sole occasion he was seen 
by VA health care providers in 1970.  If 
the veteran indicates a belief that he 
was treated on additional occasions, he 
should specify the location of the VA 
medical facility where he was seen.  
Then, the RO should contact that VA 
medical facility and request copies of 
all treatment records pertaining to the 
veteran during 1970.  If such records 
have been retired to a storage facility, 
the RO should make appropriate efforts to 
obtain them.  Efforts should continue 
unless it is determined that the records 
do not exist or that further efforts to 
obtain them would be futile.  

2.  If any additional VA treatment 
records from 1970 are obtained, the 
veteran should be afforded another VA 
spine examination for determining the 
etiology of his residuals of a 
laminectomy.  The claims file should be 
made available for review by the 
examiner.  It is requested that the 
examiner provide an opinion as to what, 
if any, relationship exists between the 
veteran's service-connected lumbar 
paravertebral myositis and the 
nonservice-connected residuals of a 
lumbar laminectomy (or the disability for 
which the laminectomy was performed).  
The examiner should specifically state 
whether the service-connected lumbar 
paravertebral myositis caused or 
aggravated the disability for which the 
lumbar laminectomy was performed or 
whether the service-connected lumbar 
paravertebral myositis aggravates any 
residuals of the lumbar laminectomy.  The 
examiner should also indicate the degree 
to which the residuals of a lumbar 
laminectomy are aggravated by the 
service-connected lumbar paravertebral 
myositis.

3.  Thereafter, the RO should 
readjudicate the appellant's claim for 
service connection for residuals of a 
laminectomy.  If the benefits sought on 
appeal remain denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period should be 
allowed for the appellant to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




